Case: 17-13889   Date Filed: 05/30/2018   Page: 1 of 9


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13889
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:16-cr-00450-RBD-SRW-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

GERRIC MARTIN JONES,

                                                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (May 30, 2018)

Before WILSON, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
                  Case: 17-13889          Date Filed: 05/30/2018       Page: 2 of 9


      Gerric Martin Jones was sentenced to 36 months’ imprisonment after he pled

guilty to one count of being a felon in possession of a firearm, one count of

possession of cocaine, and one count of possession of marijuana. On appeal, Jones

argues that the district court erred by imposing a procedurally and substantively

unreasonable sentence. After careful review, we affirm.

                                     I.      BACKGROUND

      While patrolling a neighborhood in response to recent burglaries, three

Montgomery police officers observed Jones’s vehicle pull up “on the wrong side of

traffic,” after which a woman approached the car and appeared to make a “hand-to-

hand drug transaction” with Jones. Doc. 51 at 8. 1 After observing the exchange,

the officers initiated a traffic stop. One of the officers approached the drivers’ side

window of the vehicle, smelling marijuana as he approached. He asked Jones if

there was anything in the car he should be concerned about, and Jones stated that

he had a pistol. The officer asked Jones to step out of the vehicle, and Jones

complied. The officer conducted a pat down of Jones and discovered a handgun, a

plastic bag containing about eight grams of crack cocaine, and two small bags of

marijuana. A subsequent vehicle search produced a third bag of marijuana and a

digital scale. In total, the search revealed 13.5 grams of marijuana.



      1
          Citations to “Doc. #” refer to docket entries in the district court record.

                                                   2
              Case: 17-13889     Date Filed: 05/30/2018   Page: 3 of 9


      A federal grand jury indicted Jones with one count of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1); one count of possession

of cocaine base, in violation of 21 U.S.C. § 844(a); and one count of possession of

marijuana, in violation of 21 U.S.C. § 844(a). Jones pled guilty without a plea

agreement.

      In preparing the Presentence Investigation Report (“PSI”), the probation

officer calculated a base offense level of 20. See U.S.S.G. § 2K2.1(a)(4)(A). The

probation officer applied a four-level enhancement pursuant to U.S.S.G

§ 2K2.1(b)(6)(B) because Jones used or possessed a firearm in connection with a

felony. The probation officer credited Jones with a three-level reduction for

acceptance of responsibility pursuant to U.S.S.G. § 3E1.1, resulting in a total

offense level of 21. Based on a criminal history category of II, the calculated

Sentencing Guidelines range was 41 to 51 months of imprisonment.

      Jones objected to the PSI, arguing that the four-level enhancement was

improper because the possession of the firearm did not occur in connection with a

felony offense. The district court applied the enhancement over Jones’s objection.

After considering the Sentencing Guidelines as well as the factors in 18 U.S.C.

§§ 3551 and 3553, the district court sentenced Jones to 36 months’ imprisonment,

below the calculated guidelines range.




                                          3
               Case: 17-13889        Date Filed: 05/30/2018   Page: 4 of 9


                        II.     STANDARDS OF REVIEW

      We review a district court’s findings of fact for clear error and its application

of the Sentencing Guidelines de novo. United States v. Maddox, 803 F.3d 1215,

1220 (11th Cir. 2015). Whether a firearm was used “in connection with” a felony

offense is a factual finding reviewed for clear error. See United States v. Whitfield,

50 F.3d 947, 949 n.8 (11th Cir. 1995). A finding of fact is clearly erroneous if we

are left with a “definite and firm conviction that a mistake has been committed.”

United States v. Foster, 155 F.3d 1329, 1331 (11th Cir. 1998).

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). A district court

abuses its discretion when it: (1) fails to afford consideration to relevant factors

that were due significant weight, (2) gives significant weight to an improper factor,

or (3) commits a clear error of judgment in considering the proper factors. United

States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006).

                              III.     DISCUSSION

      To determine whether Jones’s sentence is reasonable, we first must assess

whether the district court committed a significant procedural error. Gall, 552 U.S.

at 51. Second, we must consider whether the sentence is substantively reasonable.

Id.; United States v. Williams, 526 F.3d 1312, 1321-22 (11th Cir. 2008). Jones




                                             4
              Case: 17-13889     Date Filed: 05/30/2018    Page: 5 of 9


argues that his sentence was both procedurally and substantively unreasonable.

We address each of his arguments in turn.

A.    Procedural Reasonableness

      Jones first argues that his sentence was procedurally unreasonable because

the district court incorrectly applied a four-level enhancement pursuant to U.S.S.G.

§ 2K2.1(b)(6)(B). That enhancement was inappropriate, Jones argues, because his

possession of a firearm was not “in connection with” another felony offense. We

disagree.

      The government bears the burden of establishing by a preponderance of the

evidence the facts necessary to support a sentencing enhancement. United States v.

Smith, 480 F.3d 1277, 1280 (11th Cir. 2007). The Sentencing Guidelines provide

for a four-level enhancement if the defendant “used or possessed any firearm or

ammunition in connection with another felony offense.” U.S.S.G.

§ 2K2.1(b)(6)(B). The enhancement applies if “the firearm or ammunition

facilitated, or had the potential of facilitating, another felony offense.” Id.§ 2K2.1

cmt. n.14(A). With respect to drug trafficking offenses, the enhancement applies if

a firearm is found in close proximity to drugs, drug-manufacturing materials, or

drug paraphernalia. Id. § 2K2.1 cmt. n.14(B). “Another felony offense” includes

crimes that would be punishable by imprisonment for more than one year,




                                           5
                Case: 17-13889        Date Filed: 05/30/2018       Page: 6 of 9


“regardless of whether a criminal charge was brought, or a conviction obtained” as

to that offense. Id. § 2K2.1 cmt. n.14(C).

       Here, the district court did not err in applying the four-level enhancement,

because the evidence adduced at the sentencing hearing showed that Jones’s gun

was found near drugs during the commission of a drug trafficking offense. 2 The

officer who observed the incident involving Jones testified that based on his

experience with several drug cases, he believed the interaction between Jones and

the woman was a drug exchange. The officer also testified that the amount of

cocaine found on Jones’s person “would [have been] a lot for personal usage” and

that the amount of marijuana found was “too much for personal use.” Doc. 51 at

10-11. Additionally, a search of Jones’s vehicle revealed a digital scale. We

cannot conclude that the district court clearly erred in finding that this evidence

established by a preponderance of the evidence that Jones possessed a firearm in

connection with another felony offense.

       Jones argues that because he was charged with simple possession, which is

not a drug trafficking offense, the district court could not infer from the firearm’s

mere proximity to drugs that it was being used “in connection with” another felony

offense. But the offense with which Jones was charged is irrelevant because the

       2
         Possession with intent to distribute a controlled substance is a felony offense. See 21
U.S.C. § 841(a)(1) and (b). To prove possession with intent to distribute, the government must
establish (1) knowledge; (2) possession; and (3) intent to distribute. United States v. Hernandez,
743 F.3d 812, 814 (11th Cir. 2014).
                                                6
                 Case: 17-13889        Date Filed: 05/30/2018        Page: 7 of 9


enhancement applies regardless of whether a criminal charge was brought or a

conviction was obtained. See U.S.S.G. § 2K2.1 cmt. n.14(C). When the

government establishes by a preponderance of the evidence that a drug trafficking

offense 3 has occurred, the enhancement applies if a firearm is found in close

proximity to drugs, drug-manufacturing materials, or drug paraphernalia. See

U.S.S.G. § 2K2.1 cmt. n.14(B). The district court therefore did not err in applying

the four-level enhancement.

B.     Substantive Reasonableness

       Having determined that the district court’s sentencing decision was

procedurally sound, we next consider the substantive reasonableness of Jones’s

sentence. Jones argues that despite the district court’s downward variance from the

guidelines range, the district court’s sentence was greater than necessary to achieve

the purposes of § 3553(a). Again, we disagree.

       When reviewing a sentence for substantive unreasonableness, we examine

the totality of the circumstances, including whether the statutory factors in

§ 3553(a) support the sentence in question. 4 United States v. Gonzales, 550 F.3d
3
        We note that Jones does not contest that possession with intent to distribute, prohibited
by 21 U.S.C. § 841(a)(1), is a drug trafficking crime.
       4
          Under § 3553(a), the district court is required to impose a sentence “sufficient, but not
greater than necessary, to comply with the purposes” of the statute. These purposes include the
need to: reflect the seriousness of the offense, promote respect for the law, provide just
punishment; deter criminal conduct, protect the public from the defendant’s future criminal
conduct, and effectively provide the defendant with educational or vocational training, medical
care, or other correctional treatment. 18 U.S.C. § 3553(a)(2). The court must also consider the
                                                 7
                Case: 17-13889        Date Filed: 05/30/2018       Page: 8 of 9


1319, 1324 (11th Cir. 2008). The party challenging the sentence bears the burden

to show it is unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010). Although we do not automatically presume a sentence falling within the

guidelines range to be reasonable, we ordinarily expect it to be. United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008). We will not second guess the weight, or

lack thereof, that a district court accorded to a given factor as long as the sentence

is reasonable in light of all the circumstances presented. United States v. Snipes,

611 F.3d 855, 872 (11th Cir. 2010).

       Jones argues that the district court failed to consider that his offense was

non-violent, that he accepted responsibility for the offense, that he had a limited

criminal history, and that he complied with the terms of his supervision and passed

drug screening tests. But a district court need not discuss each of the § 3553(a)

factors explicitly; an acknowledgement that it has considered the defendant’s

arguments and the § 3553(a) factors is sufficient. Gonzalez, 550 F.3d at 1324. In

explaining its chosen sentence, the district court stated that it had considered the

3553(a) factors. Additionally, the district court heard Jones’s arguments, including

those regarding the non-violent nature of his offense and the time he spent out on



nature and circumstances of the offense, the history and characteristics of the defendant, the
kinds of sentences available, the applicable guidelines range, the pertinent policy statements of
the Sentencing Commission, the need to avoid unwarranted sentencing disparities, and the need
to provide restitution to victims. Id. § 3553(a)(1), (3)(7).

                                                8
              Case: 17-13889     Date Filed: 05/30/2018    Page: 9 of 9


bond without incident. As the district court explained, although it considered

Jones’s offense to be serious, it did not believe that Jones was a high-level

offender, and accordingly, it decided that a sentence within the guidelines range

would be excessive, sentencing Jones below the guidelines range. Jones has failed

to demonstrate, therefore, that the district court’s 36-month sentence was

substantively unreasonable.

                               IV.   CONCLUSION

      For the foregoing reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                          9